985 So. 2d 1089 (2008)
Troy L. BLOCKER, Petitioner,
v.
STATE of Florida, Respondent.
No. SC07-2292.
Supreme Court of Florida.
July 3, 2008.
Paul A. McDermott and Steven L. Brannock of Holland and Knight, LLP, Tampa, FL, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, FL, and Robert J. Krauss, Senior Assistant Attorney General, Patricia A. McCarthy and Ronald Napolitano, Assistant Attorneys General, Tampa, FL, for Respondent.
PER CURIAM.
We initially accepted jurisdiction to review Blocker v. State, 968 So. 2d 686 (Fla. 2d DCA 2007), review granted, 973 So. 2d 1119 (Fla.2007) (table), a decision in which the Second District Court of Appeal certified questions to be of great public importance. See 968 So.2d at 688-89, 694; art. V, § 3(b)(4), Fla. Const. After further, full consideration, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is dismissed.
It is so ordered.
QUINCE, C.J., and WELLS, ANSTEAD, PARIENTE, LEWIS, and BELL, JJ., concur.
CANTERO, J., did not participate.